DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
2	The cancellation of claim 21 is acknowledged. Pending claims are 1-3, 6-11, 13-15 and 17-18.
3	Claims 1-3, 6-11, 13-15 and 17-18 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
4	The closest prior art of record (US 2019/0000732 A1) teaches a ready-to-use bleaching composition comprising one or more oxidizing agents selected from persulfates, perborate and percarbonates and thickening polymers include xanthan gum, cellulose gum and hydroxyethylcellulsoe and wherein the bleaching composition also comprises hydrogen peroxide (see claims 1-5 and 14). However, the closest prior art of record (US’ 732 A1) does not teach or disclose a cosmetic composition comprising oxidizing agents of percarbonates and peroxosulphuric acid and wherein the cosmetic composition is free of hydrogen peroxide as claimed. Accordingly, the claimed subject matter as a whole would have been obvious to one having ordinary skill in the art of keratin fibers bleaching formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761